          Case 1:19-cr-00257-NONE-SKO Document 65 Filed 06/10/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00257-NONE-SKO
11
                                  Plaintiff,            UNITED STATES’ SUPPLEMENT IN
12                                                      OPPOSITION TO DEFENDANT’S MOTION TO
                            v.                          SUPPRESS
13
     PAUL KUBE,                                         DATE: June 10, 2020
14                                                      TIME: 1:30 p.m.
                                 Defendant.             COURT: Hon. Dale A. Drozd
15

16

17          The United States submits this supplemental opposition in response to Defendant Paul Kube’s

18 Supplemental Briefing in support of his motion to suppress (ECF #64).

19          Defendant urges that: (1) he used his wife’s phone “mutually”, and (2) the “Kubes’ telephones

20 are more accurately characterized as ‘theirs” or “ours” as opposed to his and hers.” (ECF #64 at 3, 6).
21          These two statements are contradicted by the record in at least six ways:

22      (1) Erin Cooley possessed the phone at the time of the incident. (ECF #37 Ex. C – Cooley

23          Declaration at ¶ 7-17).

24      (2) Defendant’s own exhibit B to his motion to suppress (ECF #37 Ex. B) indicates they named their

25          phones “Erin Kube” phone and “Paul Kube” phone with Verizon wireless.

26      (3) In Erin Cooley’s interview with Rangers, Rangers repeatedly referenced the phone with Ms.

27          Cooley as “her” phone without objection. See Exhibit A to this filing (Interview with Erin

28          Cooley).

      UNITED STATES’S SUPPLEMENT IN OPPOSITION TO
      DEFENDANT’S MOTION TO SUPPRESS                    1
         Case 1:19-cr-00257-NONE-SKO Document 65 Filed 06/10/20 Page 2 of 2

 1     (4) In her interview with Rangers, Rangers asked Erin Cooley for “her” phone number and she

 2        provided 775-544-7064.” It should be noted that 775 is a Reno, Nevada telephone number

 3        (where Cooley is believed to be from). See Exhibit C to this Filing (Interview with Erin Cooley,

 4        continued).

 5     (5) Douglas County Washington Sheriff’s Office reports from the July 2019 suspected domestic

 6        violence incident (two months before the instant incident) show that Ms. Cooley’s number was

 7        listed with the Douglas County Sheriff’s Office as 775-544-7064. See Exhibit D to this Filing

 8        (Douglas County Sheriff’s Department Incident Report #19D03715, July 9, 2019).

 9     (6) Since the incident, Erin Cooley communicated with the Yosemite Victim witness coordinator

10        from the 775 number. See Exhibit E to this Filing (Text messages with C. Ronay and E.

11        Cooley).

12
     Dated: June 10, 2020                                 MCGREGOR W. SCOTT
13                                                        United States Attorney
14
                                                   By: /s/ JEFFREY A. SPIVAK
15
                                                       JEFFREY A. SPIVAK
16                                                     Assistant United States Attorney

17

18

19

20
21

22

23

24

25

26

27

28

     UNITED STATES’S SUPPLEMENT IN OPPOSITION TO
     DEFENDANT’S MOTION TO SUPPRESS                   2
